Citation Nr: 1031805	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial disability rating in excess of 20 
percent prior to December 24, 2008, and in excess of 40 percent 
since for service-connected fibromyalgia.

3.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease (DDD) of 
the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected retropatellar pain syndrome of the 
right knee.

5.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected retropatellar pain syndrome of the 
left knee.




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney At 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 
2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In June 2009 the Board remanded the case for further 
development.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

The Veteran has repeatedly requested a hearing before a Veterans 
Law Judge (VLJ) of the Board.  In April 2009 he submitted a 
waiver indicating his willingness to participate in a 
teleconference hearing in lieu of a personal appearance before 
the Board.  The Board hearing was scheduled for later in April 
2009, but the Veteran failed to appear and did not provide a good 
cause for his failure to appear.  As there are no other hearing 
requests of record, the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's PTSD is manifested by symptoms resulting in 
occupational and social impairment with deficiencies in most 
areas, but does not cause total occupational and social 
impairment; there is no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of close relatives, own occupation or own 
name.  

3.  Prior to December 24, 2008, the Veteran's fibromyalgia was 
constant, or nearly so, and refractory to therapy.

4.  Since December 24, 2008, the Veteran is in receipt of the 
maximum schedular evaluation for fibromyalgia and has not been 
shown to present an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards.

5.  The Veteran's DDD of the lumbar spine is manifest by 
subjective complaints of a dull ache in the region, stiffness and 
weakness, and lumbar flexion to no less than 55 degrees, reduced 
to 45 degrees with repetition, extension to no less than 10 
degrees, reduced to 5 degrees with repetition and lateral flexion 
to no less than 15 degrees bilaterally, and lateral rotation to 
no less than 10 degrees; there is evidence of pain with 
repetitive motion as described and some muscle weakness in the 
bilateral lower extremities, but no evidence of incoordination on 
range of motion testing; with combined range of motion of the 
lumbar spine not greater than 120 degrees and no evidence of 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; there is no objective evidence of incapacitating 
episodes requiring bed rest prescribed by a physician; there is 
MRI evidence of mild lumbar DDD.

6.  The Veteran's retropatellar pain syndrome of the right knee 
is manifested by complaints of pain, stiffness, weakness and 
"clicking" when climbing and descending stairs with objective 
evidence of flexion limited to no less than 120 degrees due to 
pain and fatigability; there is no evidence of instability, 
weakness or incoordination during the appeal period.  

7.  The Veteran's retropatellar pain syndrome of the left knee is 
manifested by complaints of pain, stiffness, weakness and 
"clicking" when climbing and descending stairs with objective 
evidence of flexion limited to no less than 110 degrees due to 
pain and fatigability; there is no evidence of instability, 
weakness or incoordination during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial disability rating of 40 percent, and no 
more, for fibromyalgia prior to December 24, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Code 5025 (2009).

3.  Since December 24, 2008, the criteria for an initial 
disability rating in excess of 40 percent for fibromyalgia have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Code 5025 (2009).

4.  The criteria for an initial disability rating in excess of 20 
percent for DDD of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).

5.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for right knee retropatellar pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2009).

6.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for the left knee retropatellar 
pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection for PTSD, fibromyalgia, DDD of the lumbar 
spine, and retropatellar syndrome of the right and left knees in 
December 2005 in this case, the RO sent the Veteran a letter, 
dated in August 2005, which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  In May 2008 and July 
2009, the RO issued VCAA notice to the Veteran which also 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to these claims.  

In January 2006, the Veteran submitted an NOD with the initial 
disability ratings assigned his listed disabilities, triggering 
the notice obligations set forth in sections 7105(d) and 5103A of 
the statute.  The RO then fulfilled these notice obligations by 
issuing October 2006 and September 2007 statements of the case 
(SOC) and subsequent supplemental statements of the case.  These 
documents informed the Veteran of the regulations pertinent to 
his appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records, VA medical 
examination reports, as well as private evaluations and records 
from the Social Security Administration (SSA) were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  The Veteran's and his representative's written 
contentions were also reviewed in connection with his claims.  

VA examinations with respect to the issues on appeal were 
obtained in September 2005, October 2005, August 2007, December 
2008 and November 2009.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the September 2005, August 2007, December 2008 
and November 2009 VA psychiatric examinations obtained in this 
case are adequate as they are predicated on a review of the 
claims files and all pertinent evidence of record, and provides 
complete rationales for the opinions stated and fully address the 
rating criteria that are relevant to rating the Veteran's PTSD.  
Likewise, the October 2005 and December 2008 VA general medical 
and orthopedic examinations are adequate as they were based on a 
review of the claims files and all pertinent evidence of record 
as well as physical examinations, and provide the medical 
information needed to address the rating criteria relevant to 
this case.  In this respect, the Board acknowledges that the June 
2009 Board remand instructed the RO/AMC to schedule the Veteran 
for another VA examination to differentiate symptoms of the 
Veteran's fibromyalgia from those of his DDD of the lumbar spine 
and those of his bilateral retropatellar syndrome.  Evidence of 
record indicates that a VA examination was scheduled for the 
Veteran in November 2009, but he failed to appear for the 
scheduled examination without any explanation.  If a claimant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Dusek v. 
Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  There remains no issue as to the 
substantial completeness of the Veteran's claims.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  



Analysis

As noted above, the Veteran failed to report for an orthopedic 
examination VA scheduled for him in conjunction with his claims 
for increased initial disability ratings for fibromyalgia, DDD of 
the lumbar spine and retropatellar pain syndrome of the bilateral 
knees.  The examination was scheduled in November 2009.  The 
Veteran's failure to cooperate with VA has made it impossible to 
obtain the evidence.  If a veteran desires help with his claim, 
he must cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 
5107; also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("[t]he duty to assist is not always a one-way street.").  When 
a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2009).  Therefore, the 
Board is now compelled to adjudicate the Veteran's claims based 
on the existing record.  See 38 C.F.R. § 3.655.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

PTSD

The Veteran's service-connected PTSD is currently rated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this code, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A June 2005 private psychiatric evaluation shows the Veteran 
complained of constant anxiety, depression, despondence, 
hopelessness, and helplessness.  He further complained of serious 
panic attacks, sleep difficulties, intense startle response and 
an emotional distance from others.  He also complained of 
decreased attention and concentration.  At the time of the 
examination, he was struggling to start a computer consulting 
business and was also taking college courses.  He was married to 
his 3rd wife.  Mental status examination revealed the Veteran to 
be cooperative with the interview.  His affect was described as 
being of stress and depression.  His speech was normal in rate 
and flow.  His thinking was without delusions, illusions or 
hallucinations.  He was oriented to time, place, person and 
situation.  His memory was intact, as were his abstract and 
calculating abilities.  He reported difficulty falling and 
staying asleep.  He also reported extreme difficulty with 
concentration and self-destructive thinking.  The diagnosis was 
PTSD with a GAF of 49 at the time of the examination and an 
assessed GAF of 50 in the previous year.   

In September 2005, the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the Veteran's claims 
folders were reviewed.  At that time he complained of panic 
attacks, depression, recurrent and intrusive distressing 
recollections and nightmares occurring approximately 3 times a 
week.  The Veteran also complained of difficulty falling or 
staying asleep, irritability, anger outbursts, hypervigilance, 
avoidant behavior, an inability to show his affection for his son 
and problems with concentration.  At the time of the examination 
he was attending computer science courses at college.  He 
reported that his 3rd marriage was the best decision that he ever 
made and he maintained positive relationships with his brother 
and a cousin.

Mental status examination revealed the Veteran to be clean and 
casually dressed.  He maintained minimal hygiene.  His speech was 
soft or whispered, hesitant, and coherent.  During the 
examination he rarely looked at the examiner.  His attitude was 
described as apathetic towards the examiner, his affect was flat, 
and his mood was depressed.  He was oriented to person, time and 
place.  He appeared to have a short attention span and his 
thought process was rambling, circumstantial and tangential.  He 
was slow while doing serial 7's, made frequent errors and lost 
his train of thought often.  He had occasional suicidal thoughts 
with no plans, and thoughts of depersonalization.  There was no 
evidence of homicidal ideation or hallucinations.  His 
intelligence was above-average.  His judgment and insight were 
intact.  There was evidence of moderate obsessive/ritualistic 
behavior, as well as mild impairment of his immediate and recent 
memory.  The Veteran reported experiencing panic attacks 
approximately twice a week and poor impulse control.  The 
diagnosis was moderate to severe PTSD with a GAF of 44.  The 
examiner noted that the Veteran was currently employed and 
attending college and opined that he had serious impairment in 
all areas of psychosocial functioning.

An August 2007 VA psychiatric examination report notes that the 
Veteran's claims file was reviewed in conjunction with the 
examination.  The Veteran reported he was not receiving treatment 
for his PTSD symptoms at the time, but was taking Lexapro.  He 
identified his chief complaint as major depression.  He also 
complained of nightmares occurring about once a month.  He 
reported being hypervigilant.  He went out to eat with his wife 
occasionally, always sitting in the back of the restaurant with 
his back to the wall.  He reported no socialization other than 
attending church.  He was working at job as a contractor with the 
possibility of being hired.  Most of his contract work in the 
past had involved computers. 

Mental status examination revealed the Veteran to be cooperative.  
He was casually groomed.  He had virtually no eye contact with 
the examiner and appeared rather dysphoric.  His speech was 
within normal limits for rate and rhythm, although some 
tangentiality was noted.  His mood was depressed and his affect 
was appropriate to content.  The Veteran's thought processes and 
associations were logical and tight with no noted loosening of 
associations or confusion.  His memory was grossly intact and he 
was oriented in all spheres.  He reported no hallucinations and 
there was no evidence of delusions.  He denied any suicidal or 
homicidal ideation.  The Veteran's judgment was deemed adequate 
although his insight was assessed as somewhat limited.    Chronic 
PTSD was diagnosed.  The GAF score was assessed as 55.  The 
examiner opined that the Veteran's PTSD symptoms appeared to be 
moderate in severity and did not preclude employment.  

A December 2008 VA psychiatric examination report indicates that 
the Veteran's claims files were reviewed prior to the 
examination.  The Veteran again reported that he was not 
receiving any mental health treatment, but that he did take 
Lexapro.  He complained of nightmares occurring 2 to 3 times a 
week and that he averaged 5 to 6 hours of sleep a night.  He 
reported that he tended to dwell on his military experiences and 
was unable to watch war movies.  He occasionally went out to eat 
with his wife, sitting in a corner of the restaurant.  He 
reported having a hyperstartle response and that he was 
hypervigilant.  The Veteran felt that he got along well with his 
wife and that he felt close to her.  He attended church and 
talked with the pastor as a friend.  At the time of the 
examination, he had been employed at his job for over a year.  He 
had been "written up" because of his irritation with other 
employees.  

Mental status examination revealed the Veteran to be fully 
cooperative, although he gave the examiner virtually no eye 
contact.  Some dysphoria, anger and anxiety were noted.  He 
tended to rock back and forth during the examination.  His speech 
was within normal limits for rate and rhythm.  His moods were 
generally angry or depressed and his affect was appropriate for 
content.  Thought processes and associations were logical and 
tight with no loosening of associations or confusion noted.  
There was some evidence of circumstantiality.  He was oriented in 
all spheres and his memory was grossly intact.  He did not report 
hallucinations and no delusions were noted.  He reported suicidal 
and homicidal ideation but denied any intent.  His judgment was 
adequate, although his insight continued to be somewhat limited.  
The diagnosis was chronic PTSD with a GAF of 55.  The examiner 
opined that the Veteran's PTSD symptoms were moderate and did not 
preclude employment, noting that the Veteran had been employed 
for more than a year.  The examiner did believe that the Veteran 
had frustrations at work and that he had to work on controlling 
his anger.   The examiner also noted the Veteran's report of some 
social isolation.

After reviewing all of the evidence of record, the Board finds 
that the overall disability picture does not more closely 
approximate the criteria for a 100 percent rating under 
Diagnostic Code 9411 at any time during the pendency of his 
appeal.  38 C.F.R. § 4.7.  Specifically, the overwhelming 
preponderance of the medical evidence affirmatively shows that 
the condition is not manifested by any gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for names 
of close relatives, own occupation or own name.  The VA and 
private psychiatric examinations of record reveal that the 
Veteran's PTSD is manifested by significant sleep disturbance, 
nightmares and intrusive thoughts; and while there is evidence of 
avoidant behavior and significant social isolation and 
occupational impairment, the overwhelming preponderance of the 
medical evidence affirmatively shows that his PTSD symptoms have 
not caused total social and occupational impairment.  In this 
regard, the Board observes that, while the Veteran essentially 
stays to himself and avoids most people, he nevertheless is 
maintaining a close relationship with his wife, as well as 
remaining involved in his church.  The Veteran was a self-
employed computer contractor at the time of the June 2005 private 
evaluation and the September 2005 VA examination.  He was 
actually employed by a company during the August 2007 and 
December 2008 VA examinations.  Both the August 2007 and December 
2008 VA examiners opined that the Veteran's PTSD symptoms do not 
preclude employment.  None of the private or VA examiners 
indicate that there was any evidence of any inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Finally, the Board finds that the medical 
evidence of record shows that the Veteran is more than minimally 
engaged socially with his wife and regularly attending his 
church.  Consequently, the Board finds that the Veteran's PTSD 
symptoms do not warrant an evaluation in excess of 70 percent.  
In light of the foregoing, therefore, the preponderance of the 
evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment.  As such, 
a 100 percent rating is not warranted.

In reaching this conclusion, the Board takes note of the various 
GAF scale scores.  The June 2005 private psychiatrist assigned 
the Veteran a GAF score of 49, while the September 2005 VA 
examiner assigned a GAF of 44 and both the August 2007 and the 
December 2008 VA examiners assigned him a GAF score of 55 
attributed to his diagnosed PTSD.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, GAF scores ranging between 51 and 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores ranging between 41 and 50 
are meant to indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  

Taking into consideration the Veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the examination reports, the 
Board finds that the Veteran's occupational and social impairment 
due to PTSD represents no more than a 70 percent disability 
rating.  In this regard, the again Board acknowledges that, the 
Veteran was assigned GAF scores indicative of serious symptoms or 
serious impairment in social, occupational, or school 
functioning, while later VA examiners assigned the Veteran GAF 
scores indicative of moderate symptoms.  But more importantly, as 
outlined above, the preponderance of the objective findings 
regarding the Veteran's psychiatric symptoms on mental status 
examination, including coherent thought process, as well as no 
evidence of persistent delusions or hallucinations or grossly 
inappropriate behavior, or persistent danger of hurting self or 
others or intermittent inability to perform activities of daily 
living, or any disorientation or memory loss for names of close 
relatives, own occupation or own name, do not support the 
conclusion that the disability is of the severity contemplated 
for a 100 percent evaluation under Diagnostic Code 9411.  

In reaching this conclusion, the Board acknowledges the Veteran's 
and his representative's belief that his PTSD symptoms warrant a 
100 percent schedular disability rating.  However, the Board 
finds more probative the objective medical findings during mental 
status examinations during the various private and VA 
examinations.  Although the Veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the Board finds the findings of 
medical psychiatric professionals, during evaluations of the 
Veteran's PTSD symptoms, to be more probative of severity of PTSD 
disability, as the objective findings are based on the Veteran's 
reported symptoms, review of his records and objective assessment 
of his observed behavior.  For these reasons, the Board finds 
that the preponderance of the evidence is against a disability 
rating greater than 70 percent for PTSD.  38 C.F.R. § 4.3.  The 
appeal is denied.

Fibromyalgia

The Veteran's service-connected fibromyalgia is rated as 20 
percent disabling prior to December 24, 2008, and as 40 percent 
disabling since, under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The Code provides that fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like symptoms, is to 
be rated 20 percent disabling if the symptoms are episodic, with 
exacerbations often precipitated by environmental or emotional 
stress or by overexertion, but symptoms that are present more 
than one-third of the time; and 40 percent disabling if the 
symptoms are constant or nearly constant, and are refractory to 
therapy.  A Note to Diagnostic Code 5025 provides that widespread 
pain means pain in both the left and right sides of the body, 
that is both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

With respect to the consideration of functional loss due to pain, 
the Board notes that fibromyalgia has been determined to be a 
"nonarticular" rheumatic disease, and that objective impairment 
of the musculoskeletal function, including limitation of joints, 
is not considered to be present, in contrast to the usual 
findings in "articular" rheumatic diseases.  The rating 
criteria are not based on evaluations of individual joints or 
other specific parts of the musculoskeletal system; rather, they 
are based on pain and whether symptoms are constant or episodic.  
Consequently, additional or separate ratings would not be 
assigned based on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  See 64 Fed. Reg. 32410-32411 (June 17, 1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Prior to December 24, 2008

Considering the evidence of record, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the evidence 
of record reasonably supports the grant of a 40 percent initial 
disability rating prior to December 24, 2008, under Diagnostic 
Code 5025 rating criteria.  In this case, the October 2005 VA 
orthopedic examination shows the Veteran complained of pinpoint 
pain in the neck, in the cervical and thoracic region with 
stiffness and weakness in the lumbar region.  He reported that he 
sometimes needed help getting out of bed and that he sometimes 
slept in a recliner because he could not lie down.  Otherwise, he 
was able to perform activities of daily living.  The examiner 
observed that the Veteran had fatigue, sleep disturbance, 
stiffness, headaches, depression, anxiety and trigger or tender 
points, with associated pain in his shoulders, elbows, wrists, 
hands, hips, ankles and spine.  However, while the Veteran has 
repeatedly alleged that his symptoms were constant during this 
period and refractory to therapy, the October 2005 VA examiner 
did not address whether his symptoms were episodic or constant or 
whether they were or were not refractory to therapy.  Moreover, 
in the only other medical evidence of record regarding this 
issue, the December 2008 VA examiner, after reviewing the 
Veteran's claims files, indicated that he had a 10-year history 
of severe fibromyalgia, noting that it was refractory to Tylenol 
and Advil.  The Board acknowledges that the Veteran is competent 
to discuss specific symptoms he experiences and their frequency.  
Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  The Board further finds that his competent 
assertions are credible.  In light of the evidence discussed 
above, the Board finds that the evidence in total supports the 
assignment of an initial 40 percent disability rating under 
Diagnostic Code 5025 prior to December 28, 2008.   

Since December 24, 2008

During the rating period under consideration, the Veteran's 
fibromyalgia is rated as 40 percent disabling.  A 40 percent 
disability rating is the maximum schedular rating available under 
Diagnostic Code 5025.  As noted above, the law provides that no 
additional higher rating is available for functional loss due to 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca.  
Therefore, a higher scheduler disability rating is not available 
under Diagnostic Code 5025.

DDD of the Lumbar Spine

The Veteran's service-connected DDD of the lumbar spine is 
currently evaluated as 20 percent disabling, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 
provides evaluation of Intervertebral Disc Syndrome (IVDS) 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  Under the Formula for Rating IVDS, a 20 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note (1).

Under Diagnostic Codes 5235-5243, the General Rating Formula for 
Diseases and Injury of the Spine, a 20 percent disability rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate the 
criteria for an initial disability rating in excess of 20 percent 
under the applicable rating criteria at any time during the 
pendency of his appeal.  38 C.F.R. § 4.7.  Initially, the 
objective evidence of record does not show, nor does the Veteran 
claim that he had any incapacitating episodes resulting from IVDS 
as defined by VA at any time during the course of his appeal.  

Likewise, while October 2005 and December 2008 VA orthopedic 
examinations show the Veteran complained of pain, stiffness and 
weakness in the lumbar region, the October 2005 examination shows 
lumbar spine flexion to no less than 55 degrees, extension to no 
less than 10 degrees, bilateral lateral flexion to no less than 
15 degrees, and bilateral lateral rotation to no less than 15 
degrees.  The examiner noted that the Veteran's lumbar flexion 
was reduced to 45 degrees and his extension to 5 degrees with 
repetition due to increased pain.  The examiner further noted 
that the Veteran's posture and gait were normal with no obvious 
deformities of the lumbar spine.  Straight leg testing was 
negative during both sitting and supine testing and muscle 
strength was 4/5 in all extremities.  Therefore, the range of 
motion testing associated with the Veteran's DDD of the lumbar 
spine do not meet the criteria for a higher rating under the 
General Rating Formula for Disease and Injuries of the Spine, as 
the Veteran's thoracolumbar spine flexion is limited to no more 
than 45 degrees with repetition and due to pain.  In this 
respect, while the December 2008 VA examination report showed 
lumbar flexion limited to 30 degrees, extension limited to 20 
degrees, and lateral flexion and rotation limited to 20 degrees 
bilaterally, the examiner opined that these symptoms were 
attributed at least 90 to 95 percent to the Veteran's severe 
fibromyalgia, as there was no neurologic deficits during 
examination of the lumbar spine, and X-ray studies of the lumbar 
spine were normal.  The examiner further opined that the 
Veteran's DDD of the lumbar spine was minimal.  As noted above, 
the Veteran failed to report to the subsequently scheduled VA 
orthopedic examination that was to assess and differentiate his 
fibromyalgia symptoms from those of his lumbar spine DDD and 
those of his bilateral knee retropatellar pain syndrome.  
Consequently, the Board must evaluate the Veteran's disabilities 
with the evidence of record.  38 C.F.R. § 3.655.  Furthermore, 
the evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  In this 
case, as outlined above, the Veteran is currently in receipt of a 
40 percent initial disability rating for his service-connected 
fibromyalgia.  Included in the criteria for assigning a 40 
percent rating are symptoms of widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness and paresthesias.  See 38 C.F.R. § 4.71a, 
Code 5025.  The December 2008 VA examiner has specifically 
attributed 95 percent of the Veteran's lumbar spine symptoms (to 
include range of motion findings) during the examination to his 
service-connected fibromyalgia for which he is already being 
compensated by the 40 percent rating assigned.  Thus, the 
Veteran's reported complaints and the December 2008 VA orthopedic 
findings cannot again be rated under a different diagnostic code.  
See 38 C.F.R. § 4.14.

Therefore, Board cannot conclude that the overall disability more 
closely approximates the criteria for a 40 percent disability 
rating for DDD of the lumbar spine under the General Rating 
Formula for Diseases and Injuries of the Spine, at any time 
during the pendency of his claim, as there is no objective 
evidence of limitation of thoracolumbar spine motion to warrant a 
higher disability rating.  In reaching this determination, the 
Board has considered the provisions of 38 C.F.R. § 4.7, and 
DeLuca v. Brown, supra., but finds that the current 20 percent 
disability rating adequately considers and encompasses any 
limitation of motion due to pain, lack of endurance, 
incoordination or any associated functional loss as the October 
2005 VA examiner found that flexion of the lumbar spine was 
decreased to 45 degrees with repetition due to increased pain.  
This assessed additional functional loss of lumbar spine flexion 
does not warrant a higher evaluation under the applicable 
criteria.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

Accordingly, as the preponderance of the evidence of record is 
against the claim for an increased disability rating for DDD of 
the lumbar spine, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b)

Retropatellar Pain Syndrome of the Right and Left Knees

As noted above, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  The General 
Counsel further noted in VAOPGCPREC 9-98 that the removal of the 
semilunar cartilage may involve restriction of movement caused by 
tears and displacements of the menisci, but that the procedure 
may result in complications such as reflex sympathetic dystrophy, 
which can produce loss of motion.  Therefore, limitation of 
motion is a relevant consideration under Diagnostic Code 5259, 
and the provisions of 4.40, 4.45, and 4.59 must be considered.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Absent x-ray findings of arthritis, limitation of motion should 
be considered under Diagnostic Codes 5260 and 5261.  Painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for disability 
of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's service-connected right and left knee retropatellar 
pain syndrome are currently assigned separate 10 percent 
disability ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5010.  Diagnostic Code 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003, which in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected which 
in this case would be Diagnostic Codes 5260 (limitation of 
flexion of the leg) and 5261 (limitation of extension of the 
leg).  When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent disability rating will be 
assigned for each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with 
regard to limitation of motion of the knee.  Under Diagnostic 
Code 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent rating 
when limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. 
§ 4.71, Plate I.

Right Knee

Initially, the Board notes that other diagnostic codes for knee 
disabilities provide for ratings greater than 10 percent.  
However, there is no evidence of right knee ankylosis (Code 
5256), instability or subluxation (Code 5257), dislocated 
semilunar cartilage (Code 5258), or of malunion of the tibia and 
fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate the 
criteria for an initial disability rating in excess of 10 percent 
under the applicable criteria.  38 C.F.R. § 4.7.  Initially, the 
evidence of record shows right knee flexion was measured to no 
more than 120 degrees (with repetition and due to pain) during 
the October 2005 VA orthopedic examination, and to no more than 
90 degrees during the December 2008 VA orthopedic examination.  
Likewise, right knee extension was measured to 0 degrees during 
both VA examinations.  The VA examination reports show the 
Veteran complained of weakness, stiffness, swelling, heat, 
fatigability and a lack of endurance in both knees.  He also 
complained of a clicking in both knees especially when going up 
or down stairs.  However, both the October 2005 and the December 
2008 VA examiners found no objective evidence of instability, 
laxity, or subluxation.  The December 2008 VA examiner did note 
grinding and crepitation in both knees.  Thus, the overwhelming 
preponderance of the evidence reveals that limitation of right 
knee motion does not warrant even a compensable disability rating 
under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of 
right knee pain and weakness when climbing stairs, as did the 
October 2005 and December 2008 VA examiners.  While there is no 
clinical evidence of incoordination, the October 2005 VA examiner 
found right knee flexion was limited to 120 degrees with 
repetition due to pain.  Likewise, the December 2008 VA examiner 
indicated that right knee flexion was limited to 90 degrees due 
to pain, weakness, fatigue, and loss of endurance.  Finally, X-
ray studies of the right knee were normal.  The Board finds no 
basis for establishing an initial disability rating in excess of 
10 percent on the basis of functional loss.  Accordingly, as the 
preponderance of the evidence of record is against the claim for 
an increased disability rating for right knee retropatellar pain 
syndrome, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Left Knee

As noted above, other diagnostic codes for knee disabilities 
provide for ratings greater than 10 percent.  However, there is 
no evidence of left knee ankylosis (Code 5256), instability or 
subluxation (Code 5257), dislocated semilunar cartilage (Code 
5258), or of malunion of the tibia and fibula (Code 5262).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate the 
criteria for an initial disability rating in excess of 10 percent 
under the applicable criteria.  38 C.F.R. § 4.7.  Initially, the 
evidence of record shows left knee flexion was measured to no 
more than 110 degrees (with repetition and due to pain) during 
the October 2005 VA orthopedic examination, and to no more than 
90 degrees during the December 2008 VA orthopedic examination.  
Likewise, left knee extension was measured to 0 degrees during 
both VA examinations.  The VA examination reports show the 
Veteran complained of weakness, stiffness, swelling, heat, 
fatigability and a lack of endurance in both knees.  He also 
complained of a clicking in both knees especially when going up 
or down stairs.  However, both the October 2005 and the December 
2008 VA examiners found no objective evidence of instability, 
laxity, or subluxation.  The December 2008 VA examiner did note 
grinding and crepitation in both knees.  Thus, the overwhelming 
preponderance of the evidence reveals that limitation of left 
knee motion does not warrant even a compensable disability rating 
under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of 
left knee pain and weakness when climbing stairs, as did the 
October 2005 and December 2008 VA examiners.  While there is no 
clinical evidence of incoordination, the October 2005 VA examiner 
found left knee flexion was limited to 110 degrees with 
repetition due to pain.  Likewise, the December 2008 VA examiner 
indicated that left knee flexion was limited to 90 degrees due to 
pain, weakness, fatigue, and loss of endurance.  Finally, X-ray 
studies of the left knee were normal.  The Board finds no basis 
for establishing an initial disability rating in excess of 10 
percent on the basis of functional loss.  Accordingly, as the 
preponderance of the evidence of record is against the claim for 
an increased disability rating for left knee retropatellar pain 
syndrome, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Extraschedular Consideration

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected disabilities have caused 
marked interference with employment beyond that contemplated by 
the schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for PTSD is denied.

Entitlement to an initial disability rating of 40 percent for 
fibromyalgia prior to December 24, 2008, is granted, subject to 
the rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to an initial disability rating in excess of 40 
percent for fibromyalgia since December 24, 2008, is denied.

Entitlement to an initial disability rating in excess of 20 
percent for DDD of the lumbar spine is denied.

Entitlement to an initial disability rating in excess of 10 
percent for retropatellar pain syndrome of the right knee is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


